Title: From George Washington to Major General Arthur St. Clair, 23 January 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dear Sir
            Head Quarters 23d January 1780
          
          Congress have by a late Resolve directed the incorporation of the Inspectorate and Mustering departments. But previous to this, the Officers of the latter had chiefly left the service, and as the new arrangement is not yet organized the Musters for the Months of Novemr and Decemr are on that account incompleat. The Brigade Inspectors have generally performed that duty for those Months at the request of Colonel Ward who was desired by me to get the Business done by some Officers of the line. He informs me that the Inspectors of the pennsylvania Brigades have made some objections to executing it. I wish you to inform the

Gentlemen that this was not then required as a matter of duty but of necessity, and as the pay Rolls cannot be made up before the troops are mustered, I hope they will undertake it as they are more acquainted with the nature of the Business than any others. I am &c.
        